Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 1st day of March 2007, is
entered into by Sepracor Inc., a Delaware corporation with its principal place
of business at 84 Waterford Drive, Marlborough, Massachusetts 01752-7231(the
“Company”), and Andrew I. Koven, residing at                                    
(the “Executive”).

The Company desires to employ the Executive and the Executive desires to be
employed by the Company.  In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:


1.                                       TERM OF EMPLOYMENT.  THE COMPANY HEREBY
AGREES TO EMPLOY THE EXECUTIVE AND THE EXECUTIVE HEREBY ACCEPTS EMPLOYMENT WITH
THE COMPANY, UPON THE TERMS SET FORTH IN THIS AGREEMENT, FOR THE PERIOD
COMMENCING ON MARCH 1, 2007 (THE “COMMENCEMENT DATE”) AND ENDING ON MARCH 1,
2010 (THE “TERM”).  NOTWITHSTANDING THE FOREGOING, THE TERM SHALL BE EXTENDED
AUTOMATICALLY WITHOUT FURTHER ACTION BY EITHER PARTY BY ONE (1) ADDITIONAL YEAR
(ADDED TO THE END OF THE TERM) ON EACH SUCCEEDING ANNIVERSARY OF MARCH 1, 2010,
UNLESS EITHER PARTY SHALL HAVE SERVED WRITTEN NOTICE UPON THE OTHER PARTY AT
LEAST SIXTY (60) DAYS PRECEDING THE DATE UPON WHICH SUCH TERM WOULD END (SUCH
PERIOD, AS IT MAY BE EXTENDED, THE “EMPLOYMENT PERIOD”), UNLESS SOONER
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.


2.                                       TITLE AND CAPACITY.  THE EXECUTIVE
SHALL SERVE AS EXECUTIVE VICE-PRESIDENT, GENERAL COUNSEL AND CORPORATE SECRETARY
OF THE COMPANY.  EXECUTIVE SHALL REPORT DIRECTLY TO THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY AND SHALL, EXCEPT AS PERMITTED HEREBY, DEVOTE ALL OF HIS BUSINESS
TIME AND SERVICES TO THE BUSINESS AND AFFAIRS OF THE COMPANY.  EXECUTIVE SHALL
ALSO PERFORM SUCH OTHER DUTIES CONSISTENT WITH HIS POSITION AS EXECUTIVE
VICE-PRESIDENT, GENERAL


--------------------------------------------------------------------------------



COUNSEL AND CORPORATE SECRETARY AS MAY BE REASONABLY ASSIGNED BY THE CHIEF
EXECUTIVE OFFICER AND THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) FROM
TIME TO TIME.  THE EXECUTIVE AGREES TO ABIDE BY THE RULES, REGULATIONS,
INSTRUCTIONS, PERSONNEL PRACTICES AND POLICIES OF THE COMPANY AND ANY CHANGES
THEREIN THAT MAY BE ADOPTED FROM TIME TO TIME BY THE COMPANY.

Notwithstanding anything herein to the contrary, Executive shall be entitled to
engage in (a) service on the board of directors of one company, businesses or
trade organization with prior Board approval, (b) service on the board of
directors of not-for-profit or charitable organizations with prior Board
approval, (c) other charitable activities and community affairs and (d) managing
his personal investments and affairs, in each case to the extent such activities
do not materially interfere with the performance of his duties and
responsibilities to the Company.


3.                                       COMPENSATION AND BENEFITS.


3.1                                 SALARY.  DURING THE TERM OF THIS AGREEMENT,
THE COMPANY AGREES TO PAY TO THE EXECUTIVE A BASE SALARY AT THE ANNUALIZED RATE
OF $500,000 (“BASE SALARY”) COMMENCING ON THE COMMENCEMENT DATE.  THE BASE
SALARY SHALL BE SUBJECT TO ANNUAL REVIEW BY THE BOARD BUT SHALL NOT BE REDUCED
BELOW $500,000 PER ANNUM.  SUCH SALARY SHALL BE PAYABLE TO EXECUTIVE IN
BI-WEEKLY INSTALLMENTS AND IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL
PROCEDURES.


3.2                                 BONUS.  THE EXECUTIVE SHALL RECEIVE A
ONE-TIME “SIGN ON” BONUS OF $150,000 LESS APPLICABLE TAXES AND WITHHOLDINGS TO
BE PAID WITHIN THIRTY (30) DAYS OF THE COMMENCEMENT DATE, PROVIDED, HOWEVER, IF
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED, WITHIN TWELVE (12) MONTHS OF THE
COMMENCEMENT DATE, FOR CAUSE BY THE COMPANY PURSUANT TO SECTION 4.2 OR AT THE
ELECTION OF THE EXECUTIVE PURSUANT TO SECTION 4.5, THE EXECUTIVE WILL BE
REQUIRED TO REPAY THE PORTION OF THE SIGN ON BONUS RETAINED BY EXECUTIVE AFTER
THE PAYMENT OF ALL TAXES.  IN ADDITION, THE EXECUTIVE SHALL BE ELIGIBLE FOR A
PERFORMANCE-BASED ANNUAL BONUS FOR EACH FISCAL

2


--------------------------------------------------------------------------------



YEAR OF THE TERM (THE “ANNUAL BONUS”). THE ANNUAL BONUS SHALL BE BASED UPON
ANNUAL QUANTITATIVE AND QUALITATIVE PERFORMANCE TARGETS AS ESTABLISHED BY THE
BOARD IN ITS SOLE DISCRETION IN ACCORDANCE WITH THE COMPANY’S BONUS PLAN;
PROVIDED, THAT THE EXECUTIVE’S ANNUAL BONUS LEVEL TARGET SHALL BE SET AT FIFTY
PERCENT (50%) OF BASE SALARY.  FOR 2007, EXECUTIVE SHALL BE ENTITLED TO A PRO
RATA GUARANTEED BONUS BASED ON AN ANNUAL BONUS OF FIFTY PERCENT (50%) OF HIS
BASE SALARY. THE ANNUAL BONUS IS NOT EARNED UNTIL THE CLOSE OF BUSINESS ON THE
LAST BUSINESS DAY OF THE COMPANY’S FISCAL YEAR.  ANY ANNUAL BONUS PAYABLE
HEREUNDER SHALL BE PAYABLE, IF AT ALL, AFTER THE DATE OF THE DELIVERY OF THE
AUDITED FINANCIAL STATEMENTS FOR THE APPLICABLE FISCAL YEAR.

3.3                                 Stock and Option Grant.  At the first
meeting of the Compensation Committee of the Board of Directors following the
Executive’s first day of employment, the Company shall grant to the Executive,
under the Company’s 2000 Stock Incentive Plan (the “Stock Plan”), 30,000 shares
of restricted stock and an option to purchase 70,000 shares of Company stock
(the “Initial Grant”).  The terms and conditions of the Initial Grant (other
than the exercise price per share, which shall be equal to the closing price of
the Company’s stock on the grant date) shall be set forth in the award
agreements attached hereto as Schedules A and B.  The stock option portion of
the Initial Grant shall vest in five equal installments on each of the first
five anniversaries of the grant date, and the restricted stock award portion of
the Initial Grant shall vest in three equal installments on each of the first
three anniversaries of the grant date.  The Board, in its sole discretion, may
grant further incentive compensation awards to the Executive from time to time. 
The Company represents and warrants to Executive that the Company has full power
and authority, subject to Compensation Committee approval, and shares available
under the Stock Plan to make the Initial Grant.

3


--------------------------------------------------------------------------------



3.4                                 BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED
TO PARTICIPATE IN ALL BONUS AND BENEFIT PROGRAMS THAT THE COMPANY ESTABLISHES
AND MAKES AVAILABLE TO ITS EMPLOYEES, TO THE EXTENT THAT THE EXECUTIVE IS
ELIGIBLE UNDER (AND SUBJECT TO THE PROVISIONS OF) THE PLAN DOCUMENTS GOVERNING
THOSE PROGRAMS.  THE EXECUTIVE SHALL BE ENTITLED TO NO LESS THAN FOUR WEEKS PAID
VACATION PER YEAR, SUBJECT TO THE OTHER TERMS OF THE COMPANY’S STANDARD VACATION
POLICY (SCHEDULE C).


3.5                                 REIMBURSEMENT OF EXPENSES.  THE COMPANY
SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE TRAVEL (WHICH SHALL BE DEEMED
TO INCLUDE FIRST CLASS AIRFARE), ENTERTAINMENT AND OTHER EXPENSES INCURRED OR
PAID BY THE EXECUTIVE IN CONNECTION WITH, OR RELATED TO, THE PERFORMANCE OF HIS
DUTIES, RESPONSIBILITIES OR SERVICES UNDER THIS AGREEMENT OR IN CONNECTION WITH
EXECUTIVE’S COMMUTING TO AND FROM HIS PERSONAL RESIDENCE IN NEW JERSEY AND THE
COMPANY’S OFFICES, UPON PRESENTATION BY THE EXECUTIVE OF DOCUMENTATION, EXPENSE
STATEMENTS, VOUCHERS AND/OR SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY
REQUEST.


3.6                                 HOUSING EXPENSES.  THE COMPANY UNDERSTANDS
THAT THE EXECUTIVE INTENDS TO MAINTAIN HIS PRIMARY RESIDENCE OUTSIDE THE
MASSACHUSETTS AREA FOR UP TO EIGHTEEN (18) MONTHS AND THEN INTENDS TO RELOCATE
TO THE MASSACHUSETTS AREA. UNTIL THE EXECUTIVE RELOCATES TO THE MASSACHUSETTS
AREA, THE COMPANY AGREES TO PROVIDE THE EXECUTIVE WITH A HOUSING ALLOWANCE OF
$3,750 PER MONTH, RELATED TO THE RENTAL OR PURCHASE OF A HOME, WITHIN SUITABLE
DISTANCE TO THE COMPANY’S HEADQUARTERS, WHICH PAYMENTS SHALL BE MADE ON A FULLY
TAX GROSSED-UP BASIS.  THE COMPANY ALSO WILL REIMBURSE THE EXECUTIVE FOR
REASONABLE TRAVEL, MEALS AND LODGING EXPENSES INCURRED BY HIM FOR UP TO TWO
TRIPS FOR THE PURPOSE OF SECURING SUCH HOUSE OR APARTMENT WITHIN A SUITABLE
DISTANCE TO THE COMPANY’S HEADQUARTERS.  EXECUTIVE SHALL BE ENTITLED TO
RELOCATION

4


--------------------------------------------------------------------------------



BENEFITS AFFORDED BY THE COMPANY TO OTHER COMPANY EXECUTIVES IF AND WHEN
EXECUTIVE DECIDES TO PERMANENTLY RELOCATE HIS PRIMARY RESIDENCE TO THE
MASSACHUSETTS AREA.


3.7                                 EXECUTIVE’S LEGAL FEES.  THE COMPANY AGREES
TO PAY THE EXECUTIVE’S REASONABLE LEGAL COSTS AND EXPENSES IN CONNECTION WITH
NEGOTIATING AND DRAFTING THIS AGREEMENT UP TO A MAXIMUM OF $15,000.


3.8                                 AUTOMOBILE.  THE COMPANY AGREES TO PROVIDE
THE EXECUTIVE WITH AN AUTOMOBILE ALLOWANCE OR A LEASED AUTOMOBILE WITH A RETAIL
VALUE OF UP TO $60,000, WHICH PAYMENTS SHALL BE MADE ON A FULLY TAX GROSSED-UP
BASIS.  IN ADDITION, THE COMPANY AGREES TO PAY ALL INSURANCE, MAINTENANCE, FUEL
AND OTHER CUSTOMARY COSTS ASSOCIATED WITH OPERATING THE AUTOMOBILE.


3.9                                 WITHHOLDING.  ALL SALARY, BONUS AND OTHER
COMPENSATION PAYABLE TO THE EXECUTIVE SHALL BE SUBJECT TO APPLICABLE WITHHOLDING
TAXES.


4.                                       EMPLOYMENT TERMINATION.  THE EMPLOYMENT
OF THE EXECUTIVE UNDER THIS AGREEMENT SHALL TERMINATE UPON THE OCCURRENCE OF ANY
OF THE FOLLOWING:


4.1                                 ON THE EXPIRATION DATE OF THE EMPLOYMENT
PERIOD.


4.2                                 AT THE ELECTION OF THE COMPANY, FOR CAUSE
(AS DEFINED BELOW), IMMEDIATELY UPON WRITTEN NOTICE BY THE COMPANY TO THE
EXECUTIVE, WHICH NOTICE SHALL IDENTIFY THE CAUSE UPON WHICH TERMINATION IS
BASED.  FOR THE PURPOSES OF THIS SECTION 4.2, CAUSE FOR TERMINATION SHALL MEAN: 
(A) THE EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS
REASONABLE ASSIGNED DUTIES (OTHER THAN ANY SUCH FAILURE RESULTING FROM
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY FAILURE AFTER THE EXECUTIVE
GIVES NOTICE OF TERMINATION FOR GOOD REASON AND GOOD REASON EXISTS), WHICH
FAILURE IS NOT CURED WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE IS RECEIVED BY THE EXECUTIVE FROM THE BOARD OF DIRECTORS OF

5


--------------------------------------------------------------------------------



THE COMPANY WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OF
DIRECTORS BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S
DUTIES; (B) THE EXECUTIVE’S WILLFUL ENGAGEMENT IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY; OR (C)
A MATERIAL BREACH OF SECTION 6 OR 7 OF THIS AGREEMENT BY THE EXECUTIVE.  FOR
PURPOSES OF THIS SECTION 4.2, NO ACT OR FAILURE TO ACT BY THE EXECUTIVE SHALL BE
CONSIDERED “WILLFUL” UNLESS IT IS DONE, OR OMITTED TO BE DONE, IN BAD FAITH AND
WITHOUT REASONABLE BELIEF THAT THE EXECUTIVE’S ACTION OR OMISSION WAS IN THE
BEST INTERESTS OF THE COMPANY.


4.3                                 UPON THE DEATH OR DISABILITY OF THE
EXECUTIVE.  AS USED IN THIS AGREEMENT, THE TERM “DISABILITY” SHALL MEAN THE
EXECUTIVE’S ABSENCE FROM THE FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES
WITH THE COMPANY FOR ONE HUNDRED EIGHTY (180) CONSECUTIVE CALENDAR DAYS AS A
RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS WHICH IS DETERMINED TO BE
TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY OR ITS INSURERS AND
ACCEPTABLE TO THE EXECUTIVE OR THE EXECUTIVE’S LEGAL REPRESENTATIVE.


4.4                                 AT THE ELECTION OF THE EXECUTIVE FOR GOOD
REASON AS DEFINED HEREIN.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR GOOD
REASON AT ANY TIME, FOLLOWING 30-DAYS PRIOR WRITTEN NOTICE OF SUCH TERMINATION
TO THE COMPANY. SUCH NOTICE SHALL PROVIDE FACTUAL DETAILS OF THE BASIS BEHIND
SUCH TERMINATION AND THE COMPANY SHALL HAVE A THIRTY (30) DAY PERIOD THEREAFTER
TO CURE SUCH MATTER.  AS USED HEREIN, THE TERM “GOOD REASON” SHALL MEAN:  (A) A
MATERIAL BREACH BY THE COMPANY OF THE TERMS OF THIS AGREEMENT, INCLUDING THE
FAILURE TO PAY BASE SALARY OR ANY ANNUAL BONUS WHEN DUE; OR (B) ANY MATERIAL
ADVERSE CHANGE BY THE COMPANY IN EXECUTIVE’S TITLES, AUTHORITIES, DUTIES,
RESPONSIBILITIES OR LINES OF REPORTING INCONSISTENT WITH THE TERMS HEREOF OR THE
ASSIGNMENT TO EXECUTIVE BY THE COMPANY OF TITLES, AUTHORITIES, DUTIES,
RESPONSIBILITIES OR LINES OF REPORTING INCONSISTENT WITH THE TERMS HEREOF, OR
(C) A RELOCATION OF THE PRINCIPAL OFFICES OF

6


--------------------------------------------------------------------------------



THE COMPANY TO AN AREA MORE THAN FORTY (40) MILES FROM THE LOCATION OF SUCH
OFFICES AS OF THE DATE HEREOF.


4.5                                 AT THE ELECTION OF THE EXECUTIVE WITHOUT
GOOD REASON, UPON NOT LESS THAN SIXTY (60) CALENDAR DAYS PRIOR WRITTEN NOTICE OF
TERMINATION BY THE EXECUTIVE TO THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY
MAY, IN ITS SOLE DISCRETION, DETERMINE THAT THE TERMINATION OF THE EXECUTIVE
SHALL BECOME EFFECTIVE IMMEDIATELY AND IN WHICH CASE THE TERMINATION SHALL STILL
BE CONSIDERED AT THE ELECTION OF THE EXECUTIVE WITHOUT GOOD REASON.


4.6                                 AT THE ELECTION OF THE COMPANY, WITHOUT
CAUSE, UPON NOT LESS THAN SIXTY (60) DAYS WRITTEN NOTICE TO EXECUTIVE.


4.7                                 AT THE ELECTION OF THE COMPANY OR THE
EXECUTIVE IN CONNECTION WITH A CHANGE IN CONTROL, AS SET FORTH IN THE EXECUTIVE
RETENTION AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE (THE “ERA”), DATED AS
OF THE DATE HEREOF.  “CHANGE IN CONTROL” SHALL HAVE THE MEANING SET FORTH IN THE
ERA.


5.                                       EFFECT OF TERMINATION.


5.1                                 NON-RENEWAL, TERMINATION WITHOUT GOOD REASON
BY THE EXECUTIVE OR TERMINATION FOR CAUSE BY THE COMPANY.  IN THE EVENT THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY NON-RENEWAL PURSUANT TO SECTION 4.1, FOR
CAUSE BY THE COMPANY PURSUANT TO SECTION 4.2, OR AT THE ELECTION OF THE
EXECUTIVE PURSUANT TO SECTION 4.5, THE COMPANY SHALL PAY TO THE EXECUTIVE THE
COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HIM UNDER SECTION 3 THROUGH THE
LAST CALENDAR DAY OF HIS ACTUAL EMPLOYMENT BY THE COMPANY.


5.2                                 TERMINATION FOR DEATH OR DISABILITY.  IN THE
EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY DEATH OR BECAUSE OF DISABILITY
PURSUANT TO SECTION 4.3, THE COMPANY SHALL PAY TO THE ESTATE OF THE EXECUTIVE OR
TO THE EXECUTIVE, AS THE CASE MAY BE, (A) WITHIN THIRTY

7


--------------------------------------------------------------------------------



(30) DAYS OF THE DATE OF THE EXECUTIVE’S DEATH OR DETERMINATION OF DISABILITY,
THE COMPENSATION WHICH WOULD OTHERWISE BE PAYABLE TO THE EXECUTIVE UP TO THE END
OF THE MONTH IN WHICH THE TERMINATION OF HIS EMPLOYMENT BECAUSE OF DEATH OR
DISABILITY OCCURS; AND (B) AN ANNUAL BONUS, PAYABLE WHEN BONUSES ARE PAID FOR
THAT YEAR, IN AN AMOUNT EQUAL TO THE TOTAL BONUS HE WOULD BE PAID FOR SUCH YEAR,
IF ANY, MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
IN THE YEAR THAT HAVE ELAPSED SINCE JANUARY 1 AND THE DENOMINATOR OF WHICH IS
365 (A “PRO RATA BONUS”).  IN ADDITION, THE COMPANY SHALL PERMIT EXECUTIVE OR
EXECUTIVE’S ESTATE OR REPRESENTATIVE TO EXERCISE THE VESTED STOCK OPTION PORTION
OF THE INITIAL GRANT FOR A PERIOD OF NO LESS THAN ONE YEAR AFTER ANY SUCH
TERMINATION OF EMPLOYMENT.


5.3                                 TERMINATION BY THE EXECUTIVE WITH GOOD
REASON OR BY THE COMPANY WITHOUT “CAUSE”.  IN THE EVENT THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE EXECUTIVE WITH GOOD REASON PURSUANT TO SECTION
4.4 OR BY THE COMPANY WITHOUT CAUSE PURSUANT TO SECTION 4.6, THE COMPANY SHALL
PAY TO THE EXECUTIVE THE COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO HIM
UNDER SECTION 3 THROUGH THE LAST CALENDAR DAY OF HIS ACTUAL EMPLOYMENT BY THE
COMPANY.  IN ADDITION, PROVIDED THE EXECUTIVE EXECUTES AND DOES NOT REVOKE A
SEPARATION AGREEMENT AND RELEASE OF CLAIMS FOR THE BENEFIT OF THE COMPANY
SUBSTANTIALLY IN THE FORM SET FORTH ON SCHEDULE D HERETO, THE COMPANY SHALL (A)
CONTINUE TO PAY THE EXECUTIVE THE BASE SALARY FOR EIGHTEEN (18) MONTHS IN
ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES; (B) PAY THE EXECUTIVE A
PRO RATA BONUS; (C) PAY THE EXECUTIVE, IN BI-WEEKLY INSTALLMENTS, OVER AN
EIGHTEEN-MONTH PERIOD, AN AMOUNT EQUAL IN THE AGGREGATE TO 1.5 TIMES THE AVERAGE
ANNUAL BONUS EARNED FOR THE TWO YEARS PRIOR TO THE DATE OF HIS TERMINATION (IN
THE EVENT EXECUTIVE HAS NOT BEEN EMPLOYED FOR A SUFFICIENT PERIOD TO EARN TWO
SUCH BONUSES, SUCH CALCULATION SHALL BE MADE ASSUMING EXECUTIVE EARNED A BONUS
FOR ANY SUCH YEAR AT A TARGET LEVEL OF PERFORMANCE (TAKING INTO ACCOUNT ANY
MINIMUM

8


--------------------------------------------------------------------------------



BONUS AMOUNT)); (D) PROVIDE TO THE EXECUTIVE FOR 18 MONTHS FOLLOWING THE DATE OF
HIS TERMINATION PAYMENT OF COBRA PREMIUMS FOR MEDICAL, DENTAL, AND VISION
BENEFITS PURSUANT TO PLANS MAINTAINED BY THE COMPANY UNDER WHICH EXECUTIVE
AND/OR EXECUTIVE’S FAMILY IS ELIGIBLE TO RECEIVE BENEFITS; PROVIDED, HOWEVER,
THAT, NOTWITHSTANDING THE FOREGOING, THE BENEFITS DESCRIBED IN THIS SUBSECTION
MAY BE DISCONTINUED PRIOR THE END OF THE PERIOD, BUT ONLY TO THE EXTENT, THAT
EXECUTIVE RECEIVES SUBSTANTIALLY SIMILAR BENEFITS FROM A SUBSEQUENT EMPLOYER;
AND (E) PERMIT EXECUTIVE TO EXERCISE THE STOCK OPTION PORTION OF THE INITIAL
GRANT FOR A PERIOD OF NO LESS THAN SIX MONTHS AFTER THE DATE OF TERMINATION.


5.4                                 TERMINATION FOLLOWING A CHANGE IN CONTROL. 
IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4.7 BY
THE COMPANY OR BY THE EXECUTIVE WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL
DATE AS DEFINED IN THE ERA, THE EXECUTIVE WILL BE ENTITLED TO THE BENEFITS SET
FORTH IN THE ERA IN ACCORDANCE WITH THE TERMS OF THE ERA. 


5.5                                 SIX MONTH DELAY.  IF ANY PAYMENT,
COMPENSATION OR OTHER BENEFIT PROVIDED TO THE EXECUTIVE IN CONNECTION WITH HIS
EMPLOYMENT TERMINATION IS DETERMINED, IN WHOLE OR IN PART, TO CONSTITUTE
“NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A AND THE
EXECUTIVE IS A SPECIFIED EMPLOYEE AS DEFINED IN SECTION 409A(A)(2)(B)(I), NO
PART OF SUCH PAYMENTS SHALL BE PAID BEFORE THE DAY THAT IS SIX (6) MONTHS PLUS
ONE (1) DAY AFTER THE DATE OF TERMINATION (THE “NEW PAYMENT DATE”).  IN THE CASE
OF WELFARE BENEFIT CONTINUATION, THE COMPANY SHALL USE ITS BEST EFFORTS TO
ENABLE EXECUTIVE TO OBTAIN SUCH BENEFITS AT EXECUTIVE’S EXPENSE PRIOR TO THE NEW
PAYMENT DATE.  THE AGGREGATE OF ANY PAYMENTS THAT OTHERWISE WOULD HAVE BEEN PAID
TO THE EXECUTIVE (OR ON EXECUTIVE’S BEHALF) DURING THE PERIOD BETWEEN THE DATE
OF TERMINATION AND THE NEW PAYMENT DATE SHALL BE PAID TO THE EXECUTIVE IN A LUMP
SUM ON SUCH NEW PAYMENT DATE.  THEREAFTER, ANY PAYMENTS THAT REMAIN OUTSTANDING
AS OF THE DAY IMMEDIATELY

9


--------------------------------------------------------------------------------



FOLLOWING THE NEW PAYMENT DATE SHALL BE PAID WITHOUT DELAY OVER THE TIME PERIOD
ORIGINALLY SCHEDULED, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


6.                                       NON-COMPETITION AND NON-SOLICITATION.


(A)                                  WHILE THE EXECUTIVE IS EMPLOYED BY THE
COMPANY AND FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE EXECUTIVE’S
TERMINATION OR CESSATION OF SUCH EMPLOYMENT FOR ANY REASON, THE EXECUTIVE WILL
NOT DIRECTLY OR INDIRECTLY:

(I)                                     ENGAGE IN ANY BUSINESS OR ENTERPRISE
(WHETHER AS AN OWNER, PARTNER, OFFICER, EMPLOYEE, DIRECTOR, INVESTOR, LENDER,
CONSULTANT, INDEPENDENT CONTRACTOR OR OTHERWISE, EXCEPT AS THE HOLDER OF NOT
MORE THAN 5% OF THE COMBINED VOTING POWER OF THE OUTSTANDING STOCK OF A PUBLICLY
HELD COMPANY) THAT (A) IS COMPETITIVE WITH THE COMPANY’S BUSINESS AND
(B) DEVELOPS, DESIGNS, PRODUCES, MARKETS, SELLS OR RENDERS ANY PRODUCT OR
SERVICE COMPETITIVE WITH ANY PRODUCT DEVELOPED, PRODUCED, MARKETED, SOLD OR
RENDERED BY THE COMPANY WHILE THE EXECUTIVE WAS EMPLOYED BY THE COMPANY;

(II)                                  EITHER ALONE OR IN ASSOCIATION WITH
OTHERS, RECRUIT OR SOLICIT, ANY PERSON WHO WAS EMPLOYED BY THE COMPANY AT ANY
TIME DURING THE PERIOD OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXCEPT
FOR AN INDIVIDUAL WHOSE EMPLOYMENT WITH THE COMPANY HAS BEEN TERMINATED FOR A
PERIOD OF SIX MONTHS OR LONGER; AND

(III)                               EITHER ALONE OR IN ASSOCIATION WITH OTHERS,
SOLICIT, DIVERT OR TAKE AWAY, OR ATTEMPT TO DIVERT OR TO TAKE AWAY, THE BUSINESS
OR PATRONAGE OF ANY OF THE CLIENTS, CUSTOMERS OR ACCOUNTS, OR PROSPECTIVE
CLIENTS, CUSTOMERS OR ACCOUNTS, OF THE COMPANY WHICH WERE CONTACTED, SOLICITED
OR SERVED BY THE EXECUTIVE WHILE HE WAS EMPLOYED BY THE COMPANY.

10


--------------------------------------------------------------------------------



(B)                                 IF ANY RESTRICTION SET FORTH IN THIS SECTION
6 IS FOUND BY ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE IT
EXTENDS FOR TOO LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF ACTIVITIES OR
IN TOO BROAD A GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE
MAXIMUM PERIOD OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC AREA AS TO WHICH IT
MAY BE ENFORCEABLE.


(C)                                  THE EXECUTIVE ACKNOWLEDGES THAT THE
RESTRICTIONS CONTAINED IN THIS AGREEMENT ARE NECESSARY FOR THE PROTECTION OF THE
BUSINESS AND GOODWILL OF THE COMPANY AND ARE CONSIDERED BY THE EXECUTIVE TO BE
REASONABLE FOR SUCH PURPOSE.  THE EXECUTIVE AGREES THAT ANY BREACH OF THIS
AGREEMENT WILL CAUSE THE COMPANY SUBSTANTIAL AND IRREVOCABLE DAMAGE AND
THEREFORE, IN THE EVENT OF ANY SUCH BREACH, IN ADDITION TO SUCH OTHER REMEDIES
WHICH MAY BE AVAILABLE, THE COMPANY SHALL HAVE THE RIGHT TO SEEK SPECIFIC
PERFORMANCE AND INJUNCTIVE RELIEF WITHOUT POSTING A BOND.


(D)                                 THE GEOGRAPHIC SCOPE OF THIS SECTION SHALL
EXTEND TO ANYWHERE THE COMPANY OR ANY OF ITS SUBSIDIARIES IS DOING BUSINESS
DURING THE TERM OR HAS PLANS, DURING THE TERM, TO DO BUSINESS.


(E)                                  THE EXECUTIVE AGREES TO PROVIDE A COPY OF
THIS AGREEMENT TO ALL PERSON AND ENTITIES WITH WHOM THE EXECUTIVE SEEKS TO BE
HIRED OR DO BUSINESS BEFORE ACCEPTING EMPLOYMENT OR ENGAGEMENT WITH ANY OF THEM.


(F)                                    IF THE EXECUTIVE VIOLATES THE PROVISIONS
OF THIS SECTION, THE EXECUTIVE SHALL CONTINUE TO BE HELD BY THE RESTRICTIONS SET
FORTH IN THIS SECTION, UNTIL A PERIOD EQUAL TO THE PERIOD OF RESTRICTION HAS
EXPIRED WITHOUT ANY VIOLATION.

11


--------------------------------------------------------------------------------



7.                                       PROPRIETARY INFORMATION AND
DEVELOPMENTS.


7.1                                 PROPRIETARY INFORMATION.


(A)                                  THE EXECUTIVE AGREES THAT ALL INFORMATION,
WHETHER OR NOT IN WRITING, OF A PRIVATE, SECRET OR CONFIDENTIAL NATURE
CONCERNING THE COMPANY’S BUSINESS, BUSINESS RELATIONSHIPS OR FINANCIAL AFFAIRS
(COLLECTIVELY, “PROPRIETARY INFORMATION”) IS AND SHALL BE THE EXCLUSIVE PROPERTY
OF THE COMPANY.  BY WAY OF ILLUSTRATION, BUT NOT LIMITATION, PROPRIETARY
INFORMATION MAY INCLUDE DISCOVERIES, INVENTIONS, PRODUCTS, PRODUCT IMPROVEMENTS,
PRODUCT ENHANCEMENTS, PROCESSES, METHODS, TECHNIQUES, FORMULAS, COMPOSITIONS,
COMPOUNDS, NEGOTIATION STRATEGIES AND POSITIONS, PROJECTS, DEVELOPMENTS, PLANS
(INCLUDING BUSINESS AND MARKETING PLANS), RESEARCH DATA, CLINICAL DATA,
FINANCIAL DATA (INCLUDING SALES, COSTS, PROFITS AND PRICING METHODS), PERSONNEL
DATA, COMPUTER PROGRAMS (INCLUDING SOFTWARE USED PURSUANT TO A LICENSE
AGREEMENT), CUSTOMER AND SUPPLIER LISTS, AND CONTACTS AT OR KNOWLEDGE OF
CUSTOMERS OR PROSPECTIVE CUSTOMERS OF THE COMPANY.  EXCEPT AS REQUIRED BY
APPLICABLE LAW, THE EXECUTIVE WILL NOT DISCLOSE ANY PROPRIETARY INFORMATION TO
ANY PERSON OR ENTITY OTHER THAN EMPLOYEES OF THE COMPANY OR USE THE SAME FOR ANY
PURPOSES (OTHER THAN IN THE PERFORMANCE OF HIS DUTIES AS AN EMPLOYEE OF THE
COMPANY) WITHOUT PRIOR WRITTEN APPROVAL FROM THE CHIEF EXECUTIVE OFFICER, EITHER
DURING OR AFTER HIS EMPLOYMENT WITH THE COMPANY, UNLESS AND UNTIL SUCH
PROPRIETARY INFORMATION HAS BECOME PUBLIC KNOWLEDGE WITHOUT FAULT BY THE
EXECUTIVE.


(B)                                 THE EXECUTIVE AGREES THAT ALL FILES,
DOCUMENTS, LETTERS, MEMORANDA, REPORTS, RECORDS, DATA, SKETCHES, DRAWINGS,
METHODS, LABORATORY NOTEBOOKS, PROGRAM LISTINGS, COMPUTER EQUIPMENT OR DEVICES,
COMPUTER PROGRAMS OR OTHER WRITTEN, PHOTOGRAPHIC, OR OTHER TANGIBLE MATERIAL
CONTAINING PROPRIETARY INFORMATION, WHETHER CREATED BY THE EXECUTIVE OR OTHERS,
WHICH SHALL COME INTO HIS CUSTODY OR POSSESSION, SHALL BE AND ARE THE EXCLUSIVE
PROPERTY OF THE

12


--------------------------------------------------------------------------------



COMPANY AND ARE TO BE USED BY THE EXECUTIVE ONLY IN THE PERFORMANCE OF HIS
DUTIES FOR THE COMPANY.  ALL SUCH MATERIALS OR COPIES THEREOF AND ALL TANGIBLE
PROPERTY OF THE COMPANY IN THE CUSTODY OR POSSESSION OF THE EXECUTIVE SHALL BE
DELIVERED TO THE COMPANY UPON THE EARLIER OF (I) A REQUEST BY THE COMPANY OR
(II) TERMINATION OF HIS EMPLOYMENT.  AFTER SUCH DELIVERY, THE EXECUTIVE SHALL
NOT RETAIN ANY SUCH MATERIALS OR COPIES THEREOF OR ANY SUCH TANGIBLE PROPERTY.


(C)                                  THE EXECUTIVE AGREES THAT HIS OBLIGATION
NOT TO DISCLOSE OR TO USE INFORMATION AND MATERIALS OF THE TYPES SET FORTH IN
SUBSECTIONS (A) AND (B) ABOVE, AND HIS OBLIGATION TO RETURN MATERIALS AND
TANGIBLE PROPERTY SET FORTH IN SUBSECTION (B) ABOVE, ALSO EXTENDS TO SUCH TYPES
OF INFORMATION, MATERIALS AND TANGIBLE PROPERTY OF CUSTOMERS OF THE COMPANY OR
SUPPLIERS TO THE COMPANY OR OTHER THIRD PARTIES WHO MAY HAVE DISCLOSED OR
ENTRUSTED THE SAME TO THE COMPANY OR TO THE EXECUTIVE.


7.2                                 DEVELOPMENTS.


(A)                                  THE EXECUTIVE WILL MAKE FULL AND PROMPT
DISCLOSURE TO THE COMPANY OF ALL INVENTIONS, CREATIONS, IMPROVEMENTS,
DISCOVERIES, TRADE SECRETS, SECRET PROCESSES, TECHNOLOGY, KNOW-HOW,
COPYRIGHTABLE MATERIALS, METHODS, DEVELOPMENTS, SOFTWARE, AND WORKS OF
AUTHORSHIP OR OTHER CREATIVE WORKS, WHETHER PATENTABLE OR NOT, WHICH ARE
CREATED, MADE, CONCEIVED OR REDUCED TO PRACTICE BY HIM OR UNDER HIS DIRECTION OR
JOINTLY WITH OTHERS DURING HIS EMPLOYMENT BY THE COMPANY, WHETHER OR NOT DURING
NORMAL WORKING HOURS OR ON THE PREMISES OF THE COMPANY (ALL OF WHICH ARE
COLLECTIVELY REFERRED TO IN THIS AGREEMENT AS “DEVELOPMENTS”).


(B)                                 THE EXECUTIVE AGREES TO ASSIGN AND DOES
HEREBY ASSIGN TO THE COMPANY (OR ANY PERSON OR ENTITY DESIGNATED BY THE COMPANY)
ALL HIS RIGHT, TITLE AND INTEREST IN AND TO ALL DEVELOPMENTS AND ALL RELATED
PATENTS, PATENT APPLICATIONS, COPYRIGHTS AND COPYRIGHT APPLICATIONS.  HOWEVER,
THIS SUBSECTION (B) SHALL NOT APPLY TO DEVELOPMENTS THAT DO NOT RELATE TO

13


--------------------------------------------------------------------------------



ANY BUSINESS OR RESEARCH AND DEVELOPMENT CONDUCTED OR PLANNED TO BE CONDUCTED BY
THE COMPANY AT THE TIME SUCH DEVELOPMENT IS CREATED, MADE, CONCEIVED OR REDUCED
TO PRACTICE AND THAT ARE MADE AND CONCEIVED BY THE EXECUTIVE NOT DURING NORMAL
WORKING HOURS, NOT ON THE COMPANY’S PREMISES AND NOT USING THE COMPANY’S TOOLS,
DEVICES, EQUIPMENT OR PROPRIETARY INFORMATION.  THE EXECUTIVE UNDERSTANDS THAT,
TO THE EXTENT THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
ANY STATE THAT PRECLUDES A REQUIREMENT IN AN EMPLOYEE AGREEMENT TO ASSIGN
CERTAIN CLASSES OF INVENTIONS MADE BY AN EMPLOYEE, THIS SUBSECTION (B) SHALL BE
INTERPRETED NOT TO APPLY TO ANY INVENTION THAT A COURT RULES AND/OR THE COMPANY
AGREES FALLS WITHIN SUCH CLASSES.  THE EXECUTIVE ALSO HEREBY WAIVES ALL CLAIMS
TO MORAL RIGHTS IN ANY DEVELOPMENTS.


(C)                                  THE EXECUTIVE AGREES TO COOPERATE FULLY
WITH THE COMPANY AND TO TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY OR
DESIRABLE, BOTH DURING AND AFTER HIS EMPLOYMENT WITH THE COMPANY, WITH RESPECT
TO THE PROCUREMENT, MAINTENANCE AND ENFORCEMENT OF COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY RIGHTS (BOTH IN THE UNITED STATES AND FOREIGN COUNTRIES)
RELATING TO DEVELOPMENTS.  THE EXECUTIVE SHALL SIGN ALL PAPERS, INCLUDING,
WITHOUT LIMITATION, COPYRIGHT APPLICATIONS, PATENT APPLICATIONS, DECLARATIONS,
OATHS, FORMAL ASSIGNMENTS, ASSIGNMENTS OF PRIORITY RIGHTS AND POWERS OF
ATTORNEY, THAT THE COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT
ITS RIGHTS AND INTERESTS IN ANY DEVELOPMENT.  THE EXECUTIVE FURTHER AGREES THAT
IF THE COMPANY IS UNABLE, AFTER REASONABLE EFFORT, TO SECURE THE SIGNATURE OF
THE EXECUTIVE ON ANY SUCH PAPERS, THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
SHALL BE ENTITLED TO EXECUTE ANY SUCH PAPERS AS THE AGENT AND THE
ATTORNEY-IN-FACT OF THE EXECUTIVE, AND THE EXECUTIVE HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AS HIS AGENT
AND ATTORNEY-IN-FACT TO EXECUTE ANY SUCH PAPERS ON HIS BEHALF AND TO TAKE ANY
AND ALL ACTIONS AS THE

14


--------------------------------------------------------------------------------



COMPANY MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PROTECT ITS RIGHTS AND
INTERESTS IN ANY DEVELOPMENT UNDER THE CONDITIONS DESCRIBED IN THIS SENTENCE.


7.3                                 UNITED STATES GOVERNMENT OBLIGATIONS.  THE
EXECUTIVE ACKNOWLEDGES THAT THE COMPANY FROM TIME TO TIME MAY HAVE AGREEMENTS
WITH OTHER PARTIES OR WITH THE UNITED STATES GOVERNMENT, OR AGENCIES THEREOF,
WHICH IMPOSE OBLIGATIONS OR RESTRICTIONS ON THE COMPANY REGARDING INVENTIONS
MADE DURING THE COURSE OF WORK UNDER SUCH AGREEMENTS OR REGARDING THE
CONFIDENTIAL NATURE OF SUCH WORK.  THE EXECUTIVE AGREES TO BE BOUND BY ALL SUCH
OBLIGATIONS AND RESTRICTIONS THAT ARE MADE KNOWN TO THE EXECUTIVE AND TO TAKE
ALL ACTION NECESSARY TO DISCHARGE THE OBLIGATIONS OF THE COMPANY UNDER SUCH
AGREEMENTS.


7.4                                 OTHER AGREEMENTS.  THE EXECUTIVE HEREBY
REPRESENTS THAT HE IS NOT BOUND BY THE TERMS OF ANY AGREEMENT WITH ANY PREVIOUS
EMPLOYER OR OTHER PARTY TO REFRAIN FROM COMPETING, DIRECTLY OR INDIRECTLY, WITH
THE BUSINESS OF SUCH PREVIOUS EMPLOYER OR ANY OTHER PARTY.  THE EXECUTIVE
FURTHER REPRESENTS THAT HIS PERFORMANCE OF ALL THE TERMS OF THIS AGREEMENT AND
THE PERFORMANCE OF HIS DUTIES AS AN EMPLOYEE OF THE COMPANY DOES NOT AND WILL
NOT BREACH ANY AGREEMENT TO KEEP IN CONFIDENCE PROPRIETARY INFORMATION,
KNOWLEDGE OR DATA ACQUIRED BY HIM IN CONFIDENCE OR IN TRUST PRIOR TO HIS
EMPLOYMENT WITH THE COMPANY AND THAT THE EXECUTIVE WILL NOT DISCLOSE TO THE
COMPANY OR INDUCE THE COMPANY TO USE ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION, KNOWLEDGE OR MATERIAL BELONGING TO ANY PREVIOUS EMPLOYER OR
OTHERS.  THE EXECUTIVE FURTHER REPRESENTS THAT HIS PERFORMANCE OF ALL THE TERMS
OF THIS AGREEMENT AND THE PERFORMANCE OF HIS DUTIES AS AN EMPLOYEE OF THE
COMPANY DOES NOT AND WILL NOT BREACH ANY AGREEMENT TO REFRAIN FROM SOLICITING
EMPLOYEES, CUSTOMERS OR SUPPLIERS OF ANY FORMER EMPLOYER OR OTHERS.

15


--------------------------------------------------------------------------------



8.                                       INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY THE EXECUTIVE IN ACCORDANCE WITH ITS CERTIFICATE OF INCORPORATION AND
BY-LAWS.


9.                                       SURVIVAL.  THE PROVISIONS OF
SECTIONS 6, 7 AND 8 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY
REASON.


10.                                 NOTICES.  ANY NOTICES DELIVERED UNDER THIS
AGREEMENT SHALL BE DEEMED DULY DELIVERED THREE (3) BUSINESS DAYS AFTER IT IS
SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
OR ONE (1) BUSINESS DAY AFTER IT IS SENT FOR NEXT-BUSINESS DAY DELIVERY VIA A
REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH CASE TO THE ADDRESS OF
THE RECIPIENT SET FORTH IN THE INTRODUCTORY PARAGRAPH HERETO.  EITHER PARTY MAY
CHANGE THE ADDRESS TO WHICH NOTICES ARE TO BE DELIVERED BY GIVING NOTICE OF SUCH
CHANGE TO THE OTHER PARTY IN THE MANNER SET FORTH IN THIS SECTION 10.


11.                                 COMPLIANCE WITH CODE SECTION 409A.  IT IS
INTENDED THAT THIS AGREEMENT COMPLY WITH OR BE EXEMPT FROM THE REQUIREMENTS OF
SECTIONS 409A(A)(2) THROUGH (4) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND ALL REGULATIONS ISSUED THEREUNDER.  THE AGREEMENT SHALL BE
INTERPRETED AND ADMINISTERED FOR ALL PURPOSES IN ACCORDANCE WITH THIS INTENT AND
MAY BE AMENDED BY THE COMPANY, FOLLOWING CONSULTATION WITH EXECUTIVE AND
EXECUTIVE’S LEGAL AND TAX ADVISORS, AT ANY TIME IF SUCH AMENDMENT IS DEEMED
NECESSARY TO SATISFY THIS INTENT.


12.                                 PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE,
ANY PRONOUNS USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE OR NEUTER FORMS, AND THE SINGULAR FORMS OF NOUNS AND PRONOUNS SHALL
INCLUDE THE PLURAL, AND VICE VERSA.


13.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE ERA, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

16


--------------------------------------------------------------------------------



14.                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
EXECUTIVE.


15.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REFERENCE TO THE CONFLICT OF LAWS PROVISIONS THEREOF). 
ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY
PROVISION OF THIS AGREEMENT SHALL BE COMMENCED ONLY IN A COURT OF THE
COMMONWEALTH OF MASSACHUSETTS (OR, IF APPROPRIATE, A FEDERAL COURT LOCATED
WITHIN THE COMMONWEALTH OF MASSACHUSETTS), AND THE COMPANY AND THE EXECUTIVE
EACH CONSENTS TO THE JURISDICTION OF SUCH A COURT.  THE COMPANY AND THE
EXECUTIVE EACH HEREBY IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER DEALING BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION AND THE RELATIONSHIP THAT IS BEING
ESTABLISHED.


16.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO
WHICH THE COMPANY MAY BE MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS;
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF THE EXECUTIVE ARE PERSONAL AND SHALL
NOT BE ASSIGNED BY HIM.


17.                                 ACKNOWLEDGMENT.  THE EXECUTIVE STATES AND
REPRESENTS THAT HE HAS HAD AN OPPORTUNITY TO FULLY DISCUSS AND REVIEW THE TERMS
OF THIS AGREEMENT WITH AN ATTORNEY.  THE EXECUTIVE FURTHER STATES AND REPRESENTS
THAT HE HAS CAREFULLY READ THIS AGREEMENT, UNDERSTANDS THE CONTENTS HEREIN,
FREELY AND VOLUNTARILY ASSENTS TO ALL OF THE TERMS AND CONDITIONS HEREOF, AND
SIGNS HIS NAME OF HIS OWN FREE ACT.

17


--------------------------------------------------------------------------------



18.                                 MISCELLANEOUS.


18.1                           NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING
ANY RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER
RIGHT.  A WAIVER OR CONSENT GIVEN BY THE COMPANY ON ANY ONE OCCASION SHALL BE
EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER
OF ANY RIGHT ON ANY OTHER OCCASION.


18.2                           THE CAPTIONS OF THE SECTIONS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND IN NO WAY DEFINE, LIMIT OR AFFECT THE
SCOPE OR SUBSTANCE OF ANY SECTION OF THIS AGREEMENT.


18.3                           IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL IN NO WAY BE AFFECTED OR
IMPAIRED THEREBY.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

Sepracor Inc.

 

 

 

 

 

By:

 /s/ Timothy J. Barberich

 

 

Title:

Chairman and CEO

 

 

 

 

 

 

/s/ Andrew I. Koven

 

 

Andrew I. Koven

 

18


--------------------------------------------------------------------------------


SCHEDULE A
FORM OF RESTRICTED STOCK AGREEMENT

SEE ATTACHED AGREEMENT

 


--------------------------------------------------------------------------------


SEPRACOR INC.

Restricted Stock Agreement

 

Name of Recipient:

 

 

 

Number of shares of restricted common
stock awarded:

 

 

 

Grant Date:

 

 

                Sepracor Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2000 Stock Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Agreement.  Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

SEPRACOR INC.

 

 

 

By:

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

 

 

 

 

[insert name of recipient]

 

 

 

 


--------------------------------------------------------------------------------


SEPRACOR INC.

Restricted Stock Agreement

                The terms and conditions of the award of shares of restricted
common stock of the Company (the “Restricted Shares”) made to the Recipient, as
set forth on the cover page of this Agreement, are as follows:

1.             Issuance of Restricted Shares.

(a)           The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of employment services rendered and to be rendered by the
Recipient to the Company.

(b)           The Restricted Shares will initially be issued by the Company in
book entry form only, in the name of the Recipient.  Following the vesting of
any Restricted Shares pursuant to Section 2 below, the Company shall, if
requested by the Recipient, issue and deliver to the Recipient a certificate
representing the vested Restricted Shares.   The Recipient agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2.             Vesting.

(a)           Vesting Schedule.  Unless otherwise provided in this Agreement or
the Plan, the Restricted Shares shall vest in accordance with the following
vesting schedule:  [     % of the total number of Restricted Shares shall vest
on the first anniversary of the Grant Date and      % of the total number of
Restricted Shares shall vest on each successive anniversary thereafter, through
and including the       anniversary of the Grant Date].  Any fractional number
of Restricted Shares resulting from the application of the foregoing percentages
shall be rounded down to the nearest whole number of Restricted Shares.

(b)           Acceleration of Vesting.  Notwithstanding the foregoing vesting
schedule, as provided in the Plan, all unvested Restricted Shares shall vest
effective immediately prior to a Change in Control Event (as defined in the
Plan).  

3.             Forfeiture of Unvested Restricted Shares Upon Employment
Termination.

                In the event that the Recipient ceases to be employed by, a
director of, or a consultant or advisor to, the Company for any reason or no
reason, with or without cause all of the Restricted Shares that are unvested as
of the time of such employment termination shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such termination of employment.  The Recipient shall
have no further rights with respect to any Restricted Shares that are so
forfeited.  If the Recipient is employed by a subsidiary of the Company, any
references in this Agreement to employment with the Company shall instead be
deemed to refer to employment with such subsidiary.


--------------------------------------------------------------------------------


4.             Restrictions on Transfer.

                The Recipient shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Recipient may transfer such
Restricted Shares as part of the sale of all or substantially all of the shares
of capital stock of the Company (including pursuant to a merger or
consolidation).  The Company shall not be required (i) to transfer on its books
any of the Restricted Shares which have been transferred in violation of any of
the provisions of this Agreement or (ii) to treat as owner of such Restricted
Shares or to pay dividends to any transferee to whom such Restricted Shares have
been transferred in violation of any of the provisions of this Agreement.

5.             Restrictive Legends. 

                The book entry account reflecting the issuance of the Restricted
Shares in the name of the Recipient shall bear a legend or other notation upon
substantially the following terms:

                “These shares of stock are subject to forfeiture provisions and
restrictions on transfer set forth in a certain Restricted Stock Agreement
between the corporation and the registered owner of these shares (or his or her
predecessor in interest), and such Agreement is available for inspection without
charge at the office of the Secretary of the corporation.”

6.             Rights as a Shareholder.

                Except as otherwise provided in this Agreement, for so long as
the Recipient is the registered owner of the Restricted Shares, the Recipient
shall have all rights as a shareholder with respect to the Restricted Shares,
whether vested or unvested, including, without limitation, any rights to receive
dividends and distributions with respect to the Restricted Shares and to vote
the Restricted Shares and act in respect of the Restricted Shares at any meeting
of shareholders.

7.             Provisions of the Plan.

                This Agreement is subject to the provisions of the Plan, a copy
of which is furnished to the Recipient with this Agreement.  As provided in the
Plan, upon the occurrence of a Reorganization Event (as defined in the Plan),
the rights of the Company hereunder (including the right to receive forfeited
Restricted Shares) shall inure to the benefit of the Company’s successor and,
unless the Board determines otherwise, shall apply to the cash, securities or
other property which the Restricted Shares were converted into or exchanged for
pursuant to such Reorganization Event in the same manner and to the same extent
as they applied to the Restricted Shares under this Agreement.

8.             Tax Matters.  

(a)            Acknowledgments; Section 83(b) Election.  The Recipient
acknowledges that he or she is responsible for obtaining the advice of the
Recipient’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Shares.  The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares. 


--------------------------------------------------------------------------------


The Recipient acknowledges that he or she has been informed of the availability
of making an election under Section 83(b) of the Internal Revenue Code, as
amended, with respect to the issuance of the Restricted Shares and that the
Recipient has decided not to file a Section 83(b) election.

(b)           Withholding. The Recipient acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Recipient any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the Restricted Shares.  On each
date on which Restricted Shares vest, the Company shall deliver written notice
to the Recipient of the amount of withholding taxes due with respect to the
vesting of the Restricted Shares that vest on such date; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  The Recipient shall satisfy such tax
withholding obligations by making a cash payment to the Company on the date of
vesting of the Restricted Shares, in the amount of the Company’s withholding
obligation in connection with the vesting of such Restricted Shares.   

9.             Miscellaneous.

(a)           No Right to Continued Employment.  The Recipient acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by the Company, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Recipient any rights with respect to continued
employment by the Company.

(b)           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.


--------------------------------------------------------------------------------


SCHEDULE B
FORM OF STOCK OPTION AGREEMENTS

SEE ATTACHED AGREEMENT

 


--------------------------------------------------------------------------------


SEPRACOR INC.

Form of Incentive Stock Option Agreement

Granted Under 2000 Stock Incentive Plan

1.             Grant of Option.

 

                This agreement evidences the grant by Sepracor Inc., a Delaware
corporation (the “Company”), on the Grant Date indicated on the preceding
Certificate of Stock Option Grant (the “Certificate”) to an employee,
consultant, or director of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2000 Stock Incentive Plan (the “Plan”), the number of shares (the “Shares”) of
common stock, $.10 par value per share,  of the Company (“Common
Stock”),indicated on the certificate at the price  per Share indicated on the
Certificate. Unless earlier terminated, this option shall expire on the Grant
Expiration Date indicated on the Certificate (“Grant Expiration Date”).

 

                It is intended that the option evidenced by this agreement shall
not be an incentive stock option as defined in Section 422 of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).  Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2.             Vesting Schedule.

 

                This option will become exercisable (“vest”) pursuant to the
Vesting Schedule indicated on the Certificate (“Vesting Schedule”).

 

                The right of exercise shall be cumulative so that to the extent
the option is not exercised in any period to the maximum extent permissible it
shall continue to be exercisable, in whole or in part, with respect to all
shares for which it is vested until the earlier of the Grant Expiration Date or
the termination of this option under Section 3 hereof or the Plan.

 

3.             Exercise of Option.

 

(a)            Form of Exercise. Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

 

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an [employee or officer of], or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

   


--------------------------------------------------------------------------------


(c)            Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Grant Expiration
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if, following the time the
Participant has ceased to be an Eligible Participant, but prior to the Grant
Expiration Date, the Participant materially breaches Section 6 or 7 of the
Employment Agreement between the Participant and the Company dated March 1, 2007
(the “Employment Agreement”), the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.

 

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Grant Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Grant
Expiration Date.

 

(e)            Discharge for Cause.  If the Participant, prior to the Grant
Expiration Date, is discharged by the Company for “cause” (as defined below),
the right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall have the meaning set forth in the
Employment Agreement.   

 

4.             Withholding.

 

                No Shares will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

5.             Nontransferability of Option.

 

                This option may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, this option shall be exercisable only by the
Participant.

 

6.             Disqualifying Disposition.

 

                If the Participant diposes of Shares acquired upon exercise of
this option within two years from the Grant Date or one year after such Shares
were acquired pursuant to exercise of this option, the Participant shall notify
the Company in writing of such disposition.


--------------------------------------------------------------------------------


7.             Provisions of the Plan.

 

                This option is subject to the provisions of the Plan, a copy of
which is furnished to the Participant with this option.

 

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

SEPRACOR INC.

 

 

 

By:

 

 

PARTICIPANT’S ACCEPTANCE

 

                The Participant hereby accepts the foregoing option and agrees
to the terms and conditions thereof.  The  Participant hereby acknowledges
receipt of a copy of the Company’s 2000 Stock Incentive Plan.

 



 

Name:

 

 

 

 


--------------------------------------------------------------------------------


SEPRACOR INC.

Nonstatutory Stock Option Agreement
Granted Under 2000 Stock Incentive Plan

1.             Grant of Option.

This agreement evidences the grant by Sepracor Inc., a Delaware corporation (the
“Company”), on the Grant Date indicated on the preceding Certificate of Stock
Option Grant (the “Certificate”) to an employee, consultant, or director of the
Company (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2000 Stock Incentive Plan (the
“Plan”), the number of shares (the “Shares”) of common stock, $.10 par value per
share,  of the Company (“Common Stock”),indicated on the certificate at the
price  per Share indicated on the Certificate. Unless earlier terminated, this
option shall expire on the Grant Expiration Date indicated on the Certificate
(“Grant Expiration Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.             Vesting Schedule.

This option will become exercisable (“vest”) pursuant to the Vesting Schedule
indicated on the Certificate (“Vesting Schedule”).

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Grant Expiration Date or the termination of
this option under Section 3 hereof or the Plan.

3.             Exercise of Option.

(a)           Form of Exercise. Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an [employee or officer of], or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).


--------------------------------------------------------------------------------


 

(c)           Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Grant Expiration
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if, following the time the
Participant has ceased to be an Eligible Participant, but prior to the Grant
Expiration Date, the Participant materially breaches Section 6 or 7 of the
Employment Agreement between the Participant and the Company dated March 1, 2007
(the “Employment Agreement”), the right to exercise this option shall terminate
immediately upon written notice to the Participant from the Company describing
such violation.

(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Grant Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Grant
Expiration Date.

(e)           Discharge for Cause.  If the Participant, prior to the Grant
Expiration Date, is discharged by the Company for “cause” (as defined below),
the right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall have the meaning set forth in the
Employment Agreement.

4.             Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.             Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.             Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

SEPRACOR INC.

 

 

 

By:

 

 

PARTICIPANT’S ACCEPTANCE

The Participant hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The  Participant hereby acknowledges receipt of a copy of
the Company’s 2000 Stock Incentive Plan.

 



 

Name:

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE C

VACATION POLICY

SEE ATTACHED POLICY


--------------------------------------------------------------------------------


SCHEDULE D
FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

SEE ATTACHED FORM

 


--------------------------------------------------------------------------------


FORM OF SEPARATION AGREEMENT AND RELEASE OF CLAIMS

In connection with your employment separation from Sepracor, Inc. (the
“Company”) on [INSERT TERMINATION DATE], and in order to receive the benefits as
set forth in Section 5 of the Employment agreement, this agreement must become
binding between you and the Company.  By signing and returning this agreement,
you will be entering into a binding agreement with the Company and will be
agreeing to the terms and conditions set forth in the numbered paragraphs below,
including the release of claims set forth in paragraph 1.  Therefore, you are
advised to consult with an attorney before signing this agreement and you have
been given more than twenty-one (21) days to do so.  If you sign this agreement,
you may change your mind and revoke your agreement during the seven (7) day
period after you have signed it.  If you do not so revoke, this agreement will
become a binding agreement between you and the Company upon the expiration of
the seven (7) day revocation period.

The following numbered paragraphs set forth the terms and conditions which will
apply if you timely sign and return this agreement and do not revoke it within
the seven (7) day revocation period:

1.                                       Mutual Releases - In consideration of
the payment of the severance benefits, which you acknowledge you would not
otherwise be entitled to receive, you hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
successors and assigns, agents and employees (each in their individual and
corporate capacities) (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which you ever had or now have against the Released Parties,
including, but not limited to, those claims arising out of your employment with
and/or separation from the Company, including, but not limited to, all claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514(A),
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001
et seq., the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, § 1
et seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the
Massachusetts Labor and Industries Act, M.G.L. c. 149, § 1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, § 1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, § 105D, all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options; and any claim or damage arising out of your employment with or


--------------------------------------------------------------------------------


separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state Fair Employment Practices Agency (except that you acknowledge
that you may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding).  Notwithstanding the foregoing, the release
set forth in this Section 1 shall not apply to (a) any claim to severance
benefits under the Employment Agreement or your rights under this agreement or
(b) any vested equity interest in the Company, including vested stock options.

The Company hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges you from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorney’s fees and costs), of every kind and nature that the Company ever had
or now has against you as of the date of this agreement.

2.                                       Non-Disclosure, Non-Competition and
Non-Solicitation Obligations – You acknowledge and reaffirm your obligation to
keep confidential and not to disclose any and all non-public information
concerning the Company which you acquired during the course of your employment
with the Company, including, but not limited to, any non-public information
concerning the Company’s business affairs, business prospects and financial
condition, as is stated more fully in the [Name of the Non-Disclosure Agreement]
you executed at the inception of your employment, which remains in full force
and effect.  You further acknowledge and reaffirm your obligations under the
[Name of the Non-Competition and/or Non-Solicitation Agreement(s)] you
previously executed for the benefit of the Company at the inception of your
employment, which also remain(s) in full force and effect.

3.                                       Return of Company Property - You
confirm that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including but not limited to, those that you developed or
helped develop during your employment.  You further confirm that you have
cancelled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

4.                                       Business Expenses and Compensation -
You acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you.  You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
employment by the Company and that no other compensation is owed to you except
as provided herein.


--------------------------------------------------------------------------------


5.                                       Non-Disparagement - You understand and
agree that, as a condition for payment to you of the consideration herein
described, you shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition; provided, however, that
nothing herein shall prevent you from making truthful disclosures to any
governmental entity or in any litigation or arbitration.

6.                                       Amendment - This agreement shall be
binding upon the parties and may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This agreement is binding upon and shall
inure to the benefit of the parties and their respective agents, assigns, heirs,
executors, successors and administrators.

7.                                       Waiver of Rights - No delay or omission
by the Company in exercising any right under this agreement shall operate as a
waiver of that or any other right.  A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

8.                                       Validity - Should any provision of this
agreement be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this agreement.

9.                                       Cooperation – You agree to cooperate
with the Company in the investigation, defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company.  Your cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel to prepare for discovery or any mediation, arbitration, trial,
administrative hearing or other proceeding or to act as a witness when
reasonably requested by the Company at mutually agreeable times and at locations
mutually convenient to you and the Company.  You also agree to cooperate with
the Company in the transitioning of your work, and will be available to the
Company for this purpose or any other purpose reasonably requested by the
Company.

10.                                 Tax Provision – In connection with the
severance benefits provided to you pursuant to this agreement, the Company shall
withhold and remit to the tax authorities the amounts required under applicable
law, and you shall be responsible for all applicable taxes with respect to such
severance benefits under applicable law.  You acknowledge that you are not
relying upon advice or representation of the Company with respect to the tax
treatment of any of the severance benefits.

11.                                 Section 409A - No payments that may be made
pursuant to this agreement that constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code and the guidance
issued thereunder (“Section 409A”) may be accelerated or deferred by the Company
or by you.  Notwithstanding anything else to the


--------------------------------------------------------------------------------


contrary in this agreement, to the extent that any of the payments that may be
made hereunder constitute “nonqualified deferred compensation”, within the
meaning of Section 409A and you are a “specified employee” upon your separation
(as defined under Section 409A), any such payment shall be delayed following
your separation date if, absent such delay, such payment would otherwise be
subject to penalty under Section 409A.  In any event, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if any provisions of this agreement are determined to constitute
“nonqualified deferred compensation” subject to Section 409A but do not satisfy
the requirements of that section.

12.                                 Nature of Agreement - You understand and
agree that this agreement is a severance agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.

13.                                 Acknowledgments - You acknowledge that you
have been given at least twenty-one (21) days to consider this agreement and
that the Company advised you to consult with an attorney of your own choosing
prior to signing this agreement.  You understand that you may revoke this
agreement for a period of seven (7) days after you sign this agreement, and the
agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period.  You understand and agree that by entering into
this agreement you are waiving any and all rights or claims you might have under
The Age Discrimination in Employment Act, as amended by The Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were previously entitled.

14.                                 Voluntary Assent - You affirm that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this agreement, and that you fully
understand the meaning and intent of this agreement.  You state and represent
that you have had an opportunity to fully discuss and review the terms of this
agreement with an attorney.  You further state and represent that you have
carefully read this agreement, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign your name
of your own free act.

15.                                 Applicable Law  - This agreement shall be
interpreted and construed by the laws of the Commonwealth of Massachusetts,
without regard to conflict of laws provisions.  You hereby irrevocably submit to
and acknowledge and recognize the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this agreement or the subject matter hereof.

16.                                 Entire Agreement - This agreement contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to your severance benefits and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith. Nothing in this
paragraph, however, shall modify, cancel or supersede your obligations set forth
in paragraph 2 herein.

 


--------------------------------------------------------------------------------


 

SEPRACOR INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this agreement and I have chosen to
execute this on the date below.  I intend that this agreement become a binding
agreement between me and the Company if I do not revoke my acceptance in seven
(7) days by notifying                                                in writing.

 

 

Date

 

Employee Name:

 

 

 


--------------------------------------------------------------------------------